' Case 2:19-CV-00055-.]S-AKT Document 2 Filed 01/03/19 Page 1 of 2 Page|D #: 12
,, ,._q\ “

@ @ 5 jdl-lsa
AO 440 (Rev. 12/09) Summons inaCivil Action CV § §

UNITED STATES DISTRICT CoURT

for the

 

Eastern District of New York

JA||V|E DAVID VALLE, individually and on behalf of
all others similarly situatedl

Plaintcjf

sEYBER'l`, J.

Civil Action No.

TOMLINSON, M.J.

V.

BELLlV|ORE GARDENS, |NC. d/b/a lSLAND
GREENERY and GENE JUDD, as an individual

 

Defendant

SUMMONS IN A CIVIL ACTION

TO: (Defendanr's name andaddress) BELL|V|ORE GARDENS, INC., 2036 BELLMORE AVENUE, BELLlV|ORE, New
York 11710
GENE JUDD, 2036 BELLIV|ORE AVENUE, BELL|V|ORE, New York 11710

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the F ederal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey,
Whose name and address are: Helen F. Dalton & Associates, P.C.

Roman Avsha|umov, Esq.
69-12 Austin Street
FOreSt Hills, NY 11375

If you fail to respond, judgment by default will be entered against you for the relief demanded ixy_\‘.he compi'gnt
You also must file your answer or motion with the court. `

\ »I‘

CLERK OF COURT

_,-
/

 
  

`\11|1'/1'/(,/

 

JAN - 3 2019

Date: ft

 

  
 

Signatumerk or Depmy Clérk: j `_.`_`__. »;~. l _~

JUUULA§ C§ B`ALMLU ‘-:V/

,‘{(,'\ (i\

0

‘ Case 2:19-CV-00055-.]S-AKT Document 2 Filed 01/03/19 Page 2 of 2 Page|D #: 13
' .r~

14 v
¢/' 1

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

ThlS SUlTlITlOl‘lS fOl‘ (name of individual and title, {'fany)

 

was received by me on (da:e)

Cl I personally served the summons on the individual at (place)

 

on (dare) ; or

 

l:l I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (daze) , and mailed a copy to the individual’s last known address; or

l'J l served the summons on (name ofindividual) , who is

 

designated by law to accept service of process on behalf of (name ofarganizazion)

 

 

 

on (date) ; or
l:l I returned the summons unexecuted because ; or
l:l Othel‘ (speci@):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server 's signature

 

Printed name and title

 

Server 's address

Additional information regarding attempted service, etc:

